Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-24 are pending.
This office action is being issued in response to the Applicant's filing on 10/29/2021.

Terminal Disclaimer
	The Terminal Disclaimer filed on 10/29/2021 is acknowledged and accepted.

Allowable Subject Matter
Claims 1-24 are allowed.
Reasons for Allowance
The following is a statement of reasons for indication of allowable subject matter. The prior art fails to teach or suggest the limitations of:
determining, by the processor, the first net position comprising a first resultant remainder as a result of netting of at least a subset of the risk of loss values characterizing each of the first and second plurality of positions according to a first set of rules …
determining, by the processor, the second net position comprising a second resultant remainder as a result of netting of at least a subset of the risk of loss values characterizing each of the third plurality of positions according to a second set of rules different from the first set of rules; and 
determining, by the processor, a third net position comprising a third resultant remainder as a result of netting of at least a subset of the risk of loss values characterizing each of the positions of the first and second net positions according to a third set of rules different from the first and second set of rules, wherein the netting that results in the first net position and the netting that results in the second net position are performed prior to the determining of the third net position. (as in Claim 1).	

Substantially similar limitations are present in all independent claims.
It is old and well known in the art to offset positions in securities markets. An offset involves assuming an opposite position in relation to an original position in the securities market. For example, if you are going long (i.e. you own) 100 shares of XYZ, selling 100 shares of XYZ would be an offsetting position. The goal of offsetting is to reduce an investor’s net position in an investment to zero so that no 
Furthermore, it is also old and well known in the art to offset positions wherein the positions result from trades executed on different exchanges and net position is calculated based offsetting positions maintained on different exchanges. 
The instant application distinguishes from these old and well known practices by calculating each net position utilizing different sets of rules and in a specific sequence, rather than calculating each net position utilizing a standard uniform rule wherein the specific sequence would be irrelevant.  
Ward (US PG Pub. 2002/0077947) discloses a method and a system configured to perform a method comprising calculating a net position based upon a plurality of positions resulting from trades executed by a first and second exchange utilizing a first set of rules which define the offsetting of risk of loss stemming from the plurality of positions at the first and second exchange. (see fig. 2; para. 38-44). However this prior art reference does not teach or suggest, either by itself or in combination with others, calculating multiple net positions utilizing different risk of loss rules for each net position calculation and performing the calculations of multiple net positions in a specific sequence.
As to §101 concerns, the Patent Trial and Appeal Board had previously determined that the claimed invention, as recited in parent application 13/085,934, satisfied the 2019 §101 Guidelines. see Patent Trial and Appeal Board decision issued 04/02/2019, pp. 5-23. As such, using the same rationale the instant application satisfies the 2019 §101 Guidelines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        November 8, 2021